IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GERALD DONNELL CONEY,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5002

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Alachua County.
Mary Day Coker, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.